         Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                     No. 1:19-CR-10080-NMG

 DAVID SIDOO et al.,

                  Defendants




    MOTION IN LIMINE TO EXCLUDE EVIDENCE OR REFERENCE TO DONNA
     HEINEL PERSONALLY RECEIVING ANY MONEY FROM RICK SINGER

         Defendants respectfully move for an Order excluding all evidence of, or reference to,

Donna Heinel personally receiving any money from Rick Singer. The government has

conceded that Defendants were never told, did not know, and did not agree that their funds

would be used to line Heinel’s pockets. See Dkt. 1104 at 7. The government has conceded that,

instead, Defendants were told, understood, and agreed that any funds would be used to support

USC athletic programs. Id. Allowing the government to present evidence about the Heinel-

Singer secret “side deal” of which the Defendants were unaware would unfairly prejudice the

Defendants, confuse the issues, and mislead the jury. Fed. R. Evid. 403. Applying the rubric set

forth by the First Circuit—that “when assessing the probative value of evidence under Rule 403,

a court must consider both whether the evidence was offered to prove an issue that was in

genuine dispute, and whether the evidentiary point could have been made with other evidence

that did not present a risk of unfair prejudice,” United States v. Bain, 874 F.3d 1, 27 (1st Cir.

2017)— it is absolutely clear that evidence about the Singer-Heinel secret “side deal” must be

excluded.
         Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 2 of 12



         Moreover, the evidence of the Singer-Heinel “side deal” is inadmissible hearsay to which

no exception applies because the “side deal” constitutes a separate conspiracy between Singer

and Heinel. Given the government’s concessions, as a matter of law the government will be

unable to make the required to showing that evidence of the Singer-Heinel “side deal” qualifies

under Rule 801(d)(2)(E). As the government admits, Singer made a deal with the parents to

donate their money to USC. The fact that Singer made a secret deal with a third person (Heinel)

to later spend funds in a manner that was inconsistent with the Defendants’ original

agreement cannot possibly mean that the Defendants were part of Singer’s separate “side deal”

conspiracy with Heinel. This is not, as the government has half-heartedly argued, an allocation

issue. Singer’s promises to the Defendants that their funds would be donated to USC (which the

government concedes) means that the parents could not have been part of an agreement (i.e.,

conspiracy) to funnel money elsewhere. Therefore, to admit evidence of the Singer-Heinel “side

deal” under 801(d)(2)(E) or to deem it relevant as evidence of a broader conspiracy would

constitute reversible error.1

         A similar issue was before the Court last year when Defendants moved to strike the

portions of the Fourth Superseding Indictment regarding personal payments to Heinel. Although

the Court found that Defendants had “not met the exacting standard for a motion to strike,” the

Court stated that “Whether that evidence should be admitted at trial only in conjunction with a

limiting instruction to the jury is, however, a question for another day.” Dkt. 1430 at 4-5.

Defendants respectfully submit that now is the time for the Court to exclude this highly

prejudicial evidence from the trial. This evidence is so distinct from and prejudicial to the



1
      There is no point in asking the government for a pre-trial proffer as to the Singer-Heinel “side deal” being part
of the conspiracy with the parents under Petrozziello. By explicitly conceding that the parents were told and
understood that their money was going to USC and that Singer violated that agreement by later diverting funds to
Heinel, the government has conceded that there were two separate agreements.

                                                           2
        Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 3 of 12



Defendants, that admission of it under any circumstances would be irrevocably prejudicial.

However, if the Court does not grant the Defendants’ request, Defendants move in the alternative

that a limiting instruction be read to the jury each time such evidence is introduced.

        I.       The Government Admits That Defendants Did Not Know About the Secret
                 “Side Deal” And That Defendants Thought Their Money Was Being Donated
                 to USC Athletics

        The government charged a single conspiracy comprised of the Defendant-parents, Rick

Singer and his alleged accomplices at the Key Worldwide Foundation and, as relevant here, USC

athletics administrator Donna Heinel. The government has developed evidence that after the

Defendants agreed to donate money to USC—or to USC through the Key Worldwide

Foundation—Singer and Heinel separately agreed that Heinel would begin receiving personal

payments. By the government’s own admission, the parents never knew about this secret “side

deal.”2 In fact, at the time the Defendants agreed to make payments to USC, Singer’s secret

“side deal” with Heinel did not even exist.

        With respect to Defendant Abdelaziz, the Fourth Superseding Indictment states: (1)

“Beginning in or about the summer of 2017, Gamal Abdelaziz agreed with Singer to pay an

amount, ultimately totaling $300,000, for facilitating his daughter’s admission to USC.” ¶ 114;

(2) “On or about December 4, 2017, Heinel instructed Singer that a payment of $200,000 for

ABDELAZIZ’s daughter should be directed to the gift account for the Galen Center, the arena

for USC’s basketball and volleyball programs” ¶ 119; (3) “Subsequently, Heinel and Singer

[but not Abdelaziz] agreed that instead of directing this money to USC, Heinel would receive

payments of $20,000 per month personally” id.; (4) “In or about July 2018, [Singer] began


2
     When Wilson donated to USC water polo in 2014, Singer had not yet met Heinel. When Singer finally
met Heinel in mid-2015, Wilson’s son had been attending USC for a year. See Fourth Superseding Indictment ¶¶
235-36; see also Dkt. 995 at 4-6. The government does not allege that Heinel played any improper role in the
admission of Wilson’s son or was a member of the alleged Conspiracy at the time of the Wilson USC admission or
received any funds that originated from Wilson.

                                                       3
        Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 4 of 12



paying Heinel $20,000 per month in exchange for facilitating the admission of ABDELAZIZ’s

daughter, and the children of other Singer clients, to USC as purported athletic recruits.” ¶ 118.

In other words, the secret “side deal” between Singer and Heinel was not struck until after

Abdelaziz allegedly agreed with Singer to make a payment in exchange for his daughter’s

admission in the summer of 2017, ¶ 114, and after his daughter was provisionally admitted to

USC on October 5, 2017, ¶ 118. Moreover, Singer didn’t start paying Heinel $20,000 per month

until approximately four months after Abdelaziz’s daughter received her final admission to USC

on March 26, 2018. ¶ 120.3

        The Court need not rely on the undersigned’s analysis of the indictment to determine that

the Singer-Heinel secret “side deal” was formed after the parents’ agreement with Singer and

that the parents thought their money was going to USC. Nor is this a factual question for the

jury. As noted at the outset, the government has conceded these points. In an August 30,

2018 sworn affidavit in support of a wiretap application, FBI Special Agent Laura Smith told

Judge Burroughs that “Up until the summer of 2018, I believe that all the money SINGER

provided to HEINEL for her assistance went to USC athletic programs.” USAO-LP-

001472. And last year during the misconduct briefing before the Court, the government went

one step further, making the extraordinary admission that the Defendants not only were told by

Mr. Singer but actually “knew” and “understood” (in the government’s words—not

Defendants’) that their monies were being donated to USC athletics. As the government

represented to the Court:


3
     The donations from Elisabeth Kimmel and Marci Palatella to USC and Key Worldwide Foundation follow a
similar pattern in that all donations were sent months prior to the Singer “side deal” with Heinel. Kimmel’s son was
provisionally admitted to USC on October 10, 2017 and there was a $50,000 payment to USC on October 23, 2017.
(¶ 179). There was a subsequent $200,000 payment to Key Worldwide Foundation on February 1, 2018. (¶
180). Palatella’s son was provisionally admitted to USC on or around November 16, 2017 and there was a $100,000
payment to USC on December 1, 2017. (¶¶ 220, 299). There was a subsequent $400,000 payment to Key
Worldwide Foundation on May 1, 2018. (¶ 300).

                                                         4
        Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 5 of 12



             “The government was not attempting to build a case that the parents understood
              Heinel to be personally pocketing money, and the government has never
              alleged that. The government has alleged—and the calls, checks and emails
              prove—that the defendants knew that one or more complicit insiders at USC
              were facilitating the admission of their children as recruited athletes in
              exchange for payments to a USC athletic program.”

             “[T]he defendants understood they were making quid pro quo payments to a
              USC fund to induce a university insider to facilitate the fraudulent recruitment
              of their children.”

Dkt. 1104 at 7, 9-10 (emphasis added). Quite simply, both the Defendants and the government

agree that the parents had no knowledge of the Singer-Heinel secret “side deal.”

        II.      The Government Believes Defendants’ Knowledge of the Secret “Side Deal”
                 is Irrelevant to Their Guilt or Innocence

        The government’s theory is not that Defendants are guilty because they knew Heinel was

taking money personally (nor could it be, given the government’s factual admission that

Defendants understood their payments were going to USC). Rather, the government’s theory is

that Defendants are guilty because “it doesn’t matter if a payment is called a ‘donation,’ or is

directed to an athletic program instead of a coach’s pocket[.]” Id. at 2-3. As the government has

stated, “there is [not] a legal distinction between a ‘donation’ to a ‘program’ and a ‘payment’ to

‘a coach’ … provided that the money is intended as a quid pro quo.”4 Dkt. 1104 at 3. Therefore,

“Whether the defendants were aware of this specific allocation of their payments to Heinel

personally is likewise immaterial . . . .” Dkt. 1304 at 4 (emphasis added). See also id. at 5

(“Whether the payment went to Heinel personally or to USC is not legally relevant to whether it

was a bribe.”). Setting aside the novelty of the government’s theory that a payment to the

alleged victim can constitute a bribe, 5 the key point is that the government believes that the fact


4
     The government does not and cannot claim that Wilson donated to any account controlled by Heinel.
Singer didn’t even meet Heinel until after Wilson’s son had already started attending USC.
5
     The undersigned has not located a single case where a court has found that funds being given to the victim

                                                         5
        Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 6 of 12



that Singer and Heinel secretly diverted the intended USC athletics donations to Heinel

personally is “immaterial” and “not legally relevant.” It follows that under the government’s

own theory, the secret “side deal” is of zero “consequence in determining the action.” See Fed.

R. Evid. 401.

        III.     The “Side Deal” Is A Separate Conspiracy, Evidence of Which is
                 Inadmissible

        Defendants believe that the indictment does not allege that the Singer-Heinel secret “side

deal” was part of the alleged conspiracy and therefore that evidence of the separate Singer-

Heinel conspiracy is not relevant, and is inadmissible against Defendants. Defendants

acknowledge, however, that the Court has ruled that “Although the government does not allege

that the defendants knew that Singer agreed to pay Heinel $20,000 per month, such evidence is

relevant to explain the full extent of the conspiracy and to show what happened to the money

paid by the parents.” Dkt. 1430 at 4. That ruling was for purposes of determining the

sufficiency of the indictment. At this stage, the Court must determine under Petrozziello whether

the Defendants’ agreements with Singer to donate their funds to USC and Singer’s separate

agreement with Heinel to funnel money to her personally could constitute a single conspiracy.




could constitute a bribe. The novelty of the government’s theory was underscored in a colloquy between Judge
Woodlock and AUSA Kearney during the sentencing of Defendant Bizzack.

        THE COURT: That’s not a bribe, is it? It’s received by USC. Then we’ve
        got a faithless employee. That’s a different issue from bribery, right?
        [AUSA] KEARNEY: No, Your Honor, because in light of Skilling, there has
        to be a bribe or a kickback.
        THE COURT: Yes, there does, I agree. And this is a case in search of a
        bribe or a kickback . . . . So now we’re back to this question of what was the
        bribe that [Heinel] received? Because it has to be to her, not some account that
        she controlled, unless you say it was reasonably foreseeable to [Bizzack] that she
        was going to toy with that account.

United States v. Bizzack, 19-cr-10222-DPW, Sentencing Tr. at 15-16. (emphasis added).


                                                         6
       Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 7 of 12



       In light of the government’s concessions, it cannot. As set forth above, the government

does not dispute that the parents thought their funds were going to a USC athletic program and

never knew that Heinel made a “side deal” with Singer to pocket money personally. While each

conspirator need not “kn[o]w all of the details of the conspiracy or participate[] in every act in

furtherance of the conspiracy,” United States v. Berroa, 856 F.3d 141, 154 (1st Cir. 2017), the

destination of the parents’ funds—to the USC athletics department or to Heinel—was central to

the very “agreement” itself. This is not the typical case where the defendants simply did not

know one way or the other about some aspect of the conspiracy. Rather, the Defendants were

informed by their alleged co-conspirator Singer and understood (as the government admits), that

their funds would be spent in one manner. Later, Singer allegedly made a secret deal with a third

person (Heinel) to spend funds in a manner that was inconsistent with the Defendants’ original

agreement. 6 See United States v. Monserrate-Valentin, 729 F.3d 31, 43 (1st Cir. 2013) (“[T]he

gist of the conspiracy offense remains the agreement, and it is therefore essential to examine

what kind of agreement or understanding existed as to each defendant.” (quoting United States v.

Glenn, 828 F.2d 855, 857 (1st Cir. 1987) (emphasis in original)). In light of the government’s

admissions, there is simply no hope for the government to meet its burden under Petrozziello.

       IV.      Evidence of the “Side Deal” is Not Relevant, and Even if Relevant, is of Such
                Limited Probative Value That It Is Substantially Outweighed By The Risk of
                Unfair Prejudice, Confusing the Issues, and Misleading the Jury

       However, even if one accepts that the secret “side deal” was part of Singer’s conspiracy

with each parent, and that evidence of the “side deal” may help “explain the full extent of the

conspiracy,” evidence of the secret “side deal” should still be excluded because “its probative

value is substantially outweighed by a danger of … unfair prejudice, confusing the issues [and]



6
    Of course, the Defendants dispute that any of the funds Heinel received are traceable to their donations.

                                                         7
       Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 8 of 12



misleading the jury.” Fed. R. Evid. 403. As the First Circuit has held, “When assessing the

probative value of evidence under Rule 403, a court must consider both whether the evidence

was offered to prove an issue that was in genuine dispute, and whether the evidentiary point

could have been made with other evidence that did not present a risk of unfair prejudice.” United

States v. Bain, 874 F.3d 1, 27 (1st Cir. 2017). Here, there is no genuine dispute that: (1) the

secret “side deal” existed; and (2) the Defendants did not know about it. Moreover, the

government is more than capable of proving what it alleges to be “the full extent of the

conspiracy” without the inflammatory fact that Singer and Heinel secretly diverted money to

their own pockets after the Defendants’ children were admitted to USC. Significantly, as the

government itself admits, the secret “side deal” is “not legally relevant” to the Defendants’ guilt.

       More important, the “side deal” evidence will substantially confuse the issues. As this

Court correctly stated in an earlier Order, “[T]o the extent the defendants maintain that they were

unaware that their payments were going to corrupt insiders or of the extent to which those

insiders deprived the universities of their honest services is a factual question to be resolved at

trial.” Dkt. 1334 at 27. If the parents thought their money was going to the USC athletics

department—as the government admits—there are significant issues of proof with which the

government must contend. Permitting the government to present evidence of the secret “side

deal” will confuse the jury and lead them to conclude that the parents were aware of Heinel’s

personal enrichment—even though the government concedes they were not aware—and to

convict on that erroneous basis.

       The risk is not theoretical. The government included on its exhibit list multiple

documents evidencing the secret side deal between Singer and Heinel. For instance, Exhibits

530, 593, 595, 596, and 618 are invoices from Heinel’s company “Clear the Clearinghouse” to

one of Singer’s companies, “Counting Stars” for monthly payments of $20,000. One of these

                                                  8
        Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 9 of 12



invoices, attached as Exhibit A, is dated November 7, 2018, and states that it is for “consulting

services” for Defendant Abdelaziz’s daughter. The inclusion of Defendant Abdelaziz’s name on

this invoice is highly prejudicial and not at all relevant. It is undisputed that the invoice is dated

more than a year after his daughter was provisionally admitted to USC and it is also undisputed

(as set forth above) that Defendant Abdelaziz (and the other Defendants) did not know anything

about these payments. The invoice is also dated after Mr. Singer began cooperating with the

government, which raises the question of whether Mr. Singer instructed Ms. Heinel to include

old student names on the invoices (either on his own or at the government’s request) so as to

manufacture evidence against Heinel or the Defendants. 7 Perhaps the invoice is probative of Ms.

Heinel’s intent, but it has no probative value as to any of the elements of the crimes with which

Defendant Abdelaziz and the other Defendants are charged.

         The Defendants are not seeking to exclude purported co-conspirator “bad acts” of which

they were unaware simply because the evidence will inflame the jury (although it will). The

bigger concern is confusion of the issues. The central issue in this case is whether Defendants

intended to deprive USC of honest services. If the jury hears that Donna Heinel was taking

money for her own pocket, they will conclude that evidence of those payments must bear on the

parents’ intent—which it clearly does not. This very high risk of confusion on this central issue

far outweighs any marginal “benefit” of the jury knowing “the full extent of the conspiracy.”

         V.       In the Alternative, The Court Should Read A Limiting Instruction to the
                  Jury




7
          Defendants note that the presence of Ms. Abdelaziz’s name on the invoice is also hearsay. It is an out of
court statement that the government intends to introduce for the truth of the matter asserted therein – that the
$20,000 invoice was for services rendered to Ms. Abdelaziz. Because Defendants believe that this statement was
made in furtherance of a separate Singer-Heinel conspiracy, it is inadmissible against defendants. And even if the
hearsay was admissible under Rule 801(d)(2)(E), it is inadmissible under Rule 403.

                                                          9
       Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 10 of 12



       Admission of the Singer-Heinel payments will be so prejudicial that no limiting

instruction would be sufficient to cure the prejudice and confusion. But if the Court is not

inclined to exclude evidence of the secret “side deal,” Defendants respectfully request that the

Court read a limiting instruction to the jury each time such evidence is introduced. Although

Defendants believe that exclusion is required, a limiting instruction may have some utility in

softening the prejudice defendants will face from the government’s inflammatory, confusing, and

barely relevant evidence of the secret “side deal.” Defendants request a limiting instruction as

follows:

       You have just heard or seen evidence which suggests Mr. Singer paid Ms. Heinel
       personally. You are instructed that the government has agreed that none of the
       Defendants knew about the personal payments to Ms. Heinel. Therefore, you are
       instructed that the evidence has no bearing on the parents’ intent to commit the
       crimes with which they are charged. You may consider such evidence only to the
       extent it may bear on the scope of the conspiracy alleged by the government, and
       for no other purpose.

The limiting instruction is necessary to cabin the extreme prejudice the Defendants will face if

evidence of the secret “side deal” is introduced. Defendants maintain, however, that even with

the limiting instruction, evidence of the secret “side deal” is inadmissible.

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court exclude all

evidence or reference to Donna Heinel personally receiving any money from Rick Singer or, in

the alternative, that a limiting instruction be read to the jury each time such evidence is

introduced.



 Dated: July 30, 2021                             Respectfully submitted,

                                                  /s/ Brian T. Kelly
                                                  Brian T. Kelly (BBO # 549566)
                                                  Joshua C. Sharp (BBO # 681439)

                                                 10
Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 11 of 12



                                Lauren M. Maynard (BBO # 698742)
                                NIXON PEABODY LLP
                                53 State Street
                                Boston, MA 02109
                                (617) 345-1000
                                bkelly@nixonpeabody.com
                                jsharp@nixonpeabody.com
                                lmaynard@nixonpeabody.com

                                Robert Sheketoff (BBO # 457340)
                                One McKinley Square
                                Boston, MA 02109
                                617-367-3449

                                Counsel for Gamal Abdelaziz

                                /s/ Cory S. Flashner
                                R. Robert Popeo (BBO # 403360)
                                Mark E. Robinson (BBO # 423080)
                                Eóin P. Beirne (BBO # 660885)
                                Cory S. Flashner (BBO # 629205)
                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                AND POPEO, P.C.
                                One Financial Center
                                Boston, MA 02111
                                (617) 348-1605
                                rpopeo@mintz.com
                                mrobinson@mintz.com
                                ebeirne@mintz.com
                                csflashner@mintz.com

                                Counsel for Elisabeth Kimmel

                                /s/ Michael K. Loucks
                                Michael K. Loucks (BBO # 305520)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                500 Boylston Street
                                Boston, MA 02116
                                (617) 573-4800
                                michael.loucks@skadden.com

                                Jack P. DiCanio (pro hac vice)
                                Emily Reitmeier (pro hac vice)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                525 University Avenue
                                Palo Alto, CA 94301
                                (650) 470-4500
                                jack.dicanio@skadden.com
                                allen.ruby@skadden.com

                               11
      Case 1:19-cr-10080-NMG Document 2010 Filed 07/30/21 Page 12 of 12




                                                Counsel for Marci Palatella


                                                /s/ Michael Kendall
                                                Michael Kendall (BBO # 544866)
                                                Lauren M. Papenhausen (BBO # 655527)
                                                WHITE & CASE LLP
                                                75 State Street
                                                Boston, MA 02109-1814
                                                (617) 979-9300
                                                michael.kendall@whitecase.com
                                                lauren.papenhausen@whitecase.com

                                                Andrew E. Tomback (pro hac vice)
                                                MCLAUGHLIN & STERN, LLP
                                                260 Madison Avenue
                                                New York, NY 10016
                                                (212) 448-1100
                                                atomback@mclaughlinstern.com

                                                Counsel for John Wilson


                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I hereby certify that counsel for the Defendant Abdelaziz conferred with counsel for the
government in an attempt to resolve or narrow the issues raised by this motion. The government
did not agree to the relief requested.

                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically on July 30, 2021,
 and thereby delivered by electronic means to all registered participants as identified on the
 Notice of Electronic Filing.

                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp




                                                12
